Title: To John Adams from Timothy Pickering, 29 March 1800
From: Pickering, Timothy
To: Adams, John



Department of State March 29. 1800

On the petition of David Steward & other respectable citizens of Baltimore, praying the President to order a nolle presequi in the case of Captain Levin Jones, late master of the American Brigantine called the David Stewart, who has been indicted for the crime of murder committed, as alledged on the body of William Davis one of his crew, on the high seas. The Secretary of State, in obedience to the President’s direction, submits to him the following opinion.
That in general it must be inexpedient to stop investigations of the courts of justice into alledged offences against the laws, especially when they are of a kind to be punished capitally. Because it is difficult to estimate satisfactorily the weighing evidence, until the whole shall on both sides be exhibited, and consequently to decide on the innocence or guilt of the accused: so that to quash the process in this stage of it, might be deemed a premature act; and an unnecessary interference with the judiciary department. Because masters of vessels being at sea necessarily vested with discretionary power, many exercise it with undue rigour, and some with extreme cruelty; and complaints against whom, therefore, merit enquiry for the protection of a very useful class of citizens, and for the interest of commerce. Because in the present case the absence of several essential witnesses as stated by the petitioner, will induce the court to postpone the trial, allow Captain Jones a reasonable time to procure them. Because the natural  tenderness of Juries, in trials of capital offences, demanding very strong evidence of guilt to induce conviction, innocence can scarcely be in danger. And because, if finally a trial should be had without those witnesses, and a conviction follow their depositions, which state the facts circumstantially, and concur in shewing the necessity of force on the part of Capt. Jones to quell the mutiny, will furnish strong  and, as it appears to the Secretary, adequate ground for a pardon. Those depositions are originals, authenticated by the American Consul Gavino  at Gibraltar, whose signature is to the Secretary well known, and who, in a letter dated the 23d of March 1799, transmitted copies of them to the department of State.
By the inclosed extract of a letter from Mr. Appleton American Consul at Leghorn, dated the 7th. of January 1799, it appears that the disposition of Captain Jones’s crew to mutiny was manifested at that place, and that strong measures were necessary to reduce them to obedience. Nevertheless, for the reasons above stated, the Secretary is of opinion, that the prayer of the people ought not to be granted.

Timothy Pickering